 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
11   DIKRANOUHIE D. SOUSANI,                                Case No.: 2:19-cv-00207-GMN-NJK
12             Plaintiff(s),                                                Order
13   v.                                                                [Docket No. 4]
14   NANCY A. BERRYHILL,
15             Defendant(s).
16         Pending before the Court is Plaintiff’s proposed amended complaint. Docket No. 4. The
17 caption to the proposed amended complaint provides email addresses for persons other than the
18 attorneys actually listed.1 As such, the caption violates the local rules. Local Rule IA 10-2 (caption
19 must provide the “Attorney’s name” who is representing the party, as well as the “Attorney’s email
20 address”). The Court therefore STRIKES the proposed amended complaint. A proposed amended
21 complaint that complies with the local rules must be filed by February 21, 2019.
22         IT IS SO ORDERED.
23         Dated: February 14, 2019
24                                                               ______________________________
                                                                 Nancy J. Koppe
25                                                               United States Magistrate Judge
26
           1
27          The attorneys identified in the caption are Cyrus Safa and Leonard Stone, but the emails
   provided are for brian.shapiro@rohlfinglaw.com and                 JGonzalez@shookandstone.com,
28 respectively. Although it is not clear that he is eligible to practice law in this state, Mr. Shapiro
   has previously been identified on pleadings as being “[o]f counsel.” Docket No. 1-1 at 5.
                                                     1
